Case 2:20-cv-07950-RGK-PD Document 13 Filed 01/04/21 Page 1 of 1 Page ID #:57



  1                                                             JS-6
  2
  3
  4
  5
  6
  7
  8                     UNITED STATES DISTRICT COURT
  9                   CENTRAL DISTRICT OF CALIFORNIA
 10
 11   RICHARD HAWORTH,                          Case No. CV 20-07950-RGK (PD)
 12                     Petitioner,
                                                JUDGMENT
 13         v.
 14   PATRICIA V. BRADLEY, Warden,
 15                     Respondent.
 16
 17        Pursuant to the Court’s Order Accepting the Report and
      Recommendation of United States Magistrate Judge,
 18
           IT IS ADJUDGED that the Petition is dismissed without prejudice.
 19
 20
 21   DATED: January 4, 2021
 22
                                      ____________________________________________
 23
                                      R. GARY KLAUSNER
 24                                   UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28
